DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimize" in claim 8 is a relative term which renders the claim indefinite.  The term "optimize" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how . 
Regarding claim 9, there is no antecedent basis for “the ultrasound imaging device.”
Regarding claim 10, there is no antecedent basis for “the robot.”
Regarding claim 21, there is no antecedent basis for “the images.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem (US 2005/0261672).
Regarding claims 1-3 and 5, Deem discloses an ablation system (fig. 6) for cardiac dysrhythmias having an elongated member (102) with an energy delivery portion (106) on the distal end for delivering energy through the esophagus to treat dysrhythmias of cardiac tissue (paragraph [0051], title of the invention). Deem discloses the system uses electroporation (abstract). The energy delivery portion is an electrode (106) which is connected to a pulse generator (fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Lee (US 2012/0053577).
 Regarding claim 4, Deem does not disclose external radiation therapy. However, Applicant has not disclosed that using external radiation in addition to one or more of a list of ablation modalities (claim 2) produces an unexpected result and it is known in the art that radiation and the claimed list of modalities are functional equivalents such that substituting or combining them is an obvious modification (MPEP 2144.06). Lee, for example, discloses a system for treating dysrhythmia in the heart ([0033]) and teaches that any mixture of microwaves, RF, radiation, cryogenic temperatures and electroporation can be used to treat tissue ([0026], note also that energy can be delivered to multiple devices), where “radiation” is well-known to have internal and external embodiments (see conclusion below for examples). Therefore, before the time of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Deem with any commonly known energy type, or combination of energy types, including electroporation and radiation, as taught by Lee, whether from an internal or external source, to produce the predictable result of treating dysrhythmia.
Regarding claims 15, 16 and 19, the system of Deem-Lee performs the recited method.
Regarding 17 and 18, neither Deem nor Lee disclose delivering the energy individually or simultaneously. However, those are the only two ways the energy types can be delivered and Applicant has not disclosed that either produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to operate the system of Deem-Lee using any combination of electroporation and radiation, including simultaneously or individually, that would produce the predictable result of ablating tissue.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Altmann (US 2006/0253032). 
Regarding claims 6 and 7, Deem does not disclose the elongate member has an ultrasound imaging element to track tissue, where a processor is further configured to integrate the ultrasound images with MRI or CT images. However, registration of various imaging modalities is extremely common in the art. Altmann, for example, discloses a cardiac ablation system for tracking tissue for ablation (e.g. figs. 4-8, paragraph [0182]) that includes an ultrasound imaging element on an elongated member (fig. 2), where information from the ultrasound imaging element is combined with data from MRI, CT or x-ray imaging ([0177], [0195]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Deem with the ability to map tissue using any commonly known mechanisms, including ultrasound information registered with MRI or CT information as taught by Altmann to produce the predictable result of a safer and more effective procedure. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deem and Altmann, further in view of Webler (US 2007/0167801).
Regarding claim 8, neither Deem nor Altmann disclose using a ventilator to control a patient’s respiration to “optimize” the ablation procedure. However, use of ventilators is extremely common in the art and it is well established that respiration causes locations within a chest cavity to move. Webler discloses a cardiac ablation device that teaches that ventilation is controlled to allow effective mapping of the heart ([0237], see also [0274] for a teaching the ventilation parameters are relevant). Webler also teaches that movement of the heart during a cardiac ablation procedure is a known problem ([0008], see also [0263] for the importance of maintaining the patient’s state throughout mapping and ablation).Therefore, before the filing date of the application, it would have been obvious to provide the device of Deem-Altmann with a processor to control a ventilator, as taught by Webler, that would produce the predictable result of an accurate map of the heart. Since an accurate map of the heart is directly related to the success of an ablation procedure, the system of Deem-Altmann-Webler is also understood to be “optimizing” an ablation procedure.
Regarding claim 9, none of Deem, Altmann or Webler as discussed above specifically disclose the use of a “robot.” However, surgical robots are ubiquitous as of the filing date of this application. Further, Applicant has not disclosed how generically allowing the system to be used by a “robot” produces an unexpected result. On the contrary, the fact that the claim broadly recites that a robot could “position or control one or more” of all the parts of the system suggests that whether any part or system is controlled robotically is unimportant to the practice of the invention. It is also noted that it is well established that automating manual processes is an obvious modification .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deem and Lee, further in view of Panescu (US 2003/0078494) and Machek (US 2010/0125282).
Regarding claims 11 and 13, the system of Deem-Lee as discussed above with respect to claim 4 recites the elongated member with electroporation energy delivery elements and the radiation delivery machine. Any electronic system as complicated as those disclosed by Deem and Lee can be considered to have at least one “processor.” The system of Deem-Lee does not disclose ultrasonic position tracking or robotic movement of the elongated member. However, both of those elements are extremely common in electrosurgical systems. Regarding the use of a processor connected to an ultrasonic transducer for the purpose of tracking motion within the patient, see paragraph [0120] of Panescu. Note that if the claim was intended to recite tracking the motion of tissue within a patient, that is also known (see Conclusion for examples). Regarding using a robot to position a medical device, see the abstract of Machek. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Deem-Lee with ultrasonic tracking as disclosed by Pansecu, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deem, Lee, Panescu and Machek, further in view of Webler. 
Regarding claim 12, the system of Deem-Lee-Panescu-Machek does not disclose the processor also controls a respirator. However, as noted above, respirators are extremely common in the art. Webler discloses a respirator, and whatever element controls the respirator and any other electrical or electromechanical component can be considered a processor. Ventilators control respiration by definition. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Deem-Lee-Panescu-Machek to include a respirator controlled by a processor, as taught by Webler, which would produce the predictable result of providing oxygen to a patient during a surgical procedure. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deem and Lee, further in view of Altmann.
Regarding claim 20, the method of Deem-Lee does not specifically disclose using an ultrasound element on the distal end of the elongated member to track tissue while delivering energy and integrating the ultrasound images with MRI or CT images. However, as discussed above, using ultrasound transducers for tracking tissue, in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching that radiation can be applied internally or externally, see for example paragraph [0226] of US 2005/0043726 to McHale and paragraph [0018] of US 2010/0069895 to Zemmouri. Regarding using ultrasound to track respiration, see paragraphs [0083] and [0094] of US 2006/0089624 to Voegele. Regarding using ultrasound transducer to track respiration through tracking the position of a catheter, see paragraph [0069] of US 2016/0345839 to Sethuraman.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794